TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00315-CV



                                   Cindy Schlapper, Appellant

                                                 v.

      Rand Forest, Buck Childers, Robert Stewart Leonard, Dorothy Stewart Uzell,
Betty Stewart Hanson, Mike Keuhl, Flagship Marine Corporation, Shoreline Development,
                         and Harbor Ventures, Inc., Appellees


   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
  NO. D-1-GN-05-000033, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This appeal arises from a real estate title dispute among owners and occupiers of

neighboring tracts of land. Appellant Cindy Schlapper, the undisputed owner of a tract of land in

Travis County near Lake Travis, appeals pro se the district court’s judgment in favor of appellees

Rand Forest, Buck Childers, Robert Stewart Leonard, Dorothy Stewart Uzell, Betty Stewart Hanson,

Mike Keuhl, Flagship Marine Corporation, Shoreline Development, and Harbor Ventures, Inc., on

her various claims against them and its award of title to two disputed neighboring tracts to Harbor

Ventures. In four issues, Schlapper contends that the district court misconstrued the deeds in her

chain of title and erred in severing Harbor Ventures’s claims for declaratory and injunctive relief,

in entering a judgment on all of her claims in favor of appellees, and in denying her attorney’s fees

and costs. For the reasons that follow, we affirm the district court’s judgment.
                     FACTUAL AND PROCEDURAL BACKGROUND

               Appellant Schlapper owns a .416 acre tract near Lake Travis. She also claims a fee

simple interest in all or a portion of three neighboring tracts, which are located directly across a

paved road from Schlapper’s tract and which allow access to Lake Travis. Schlapper’s tract and the

three neighboring tracts all originated from a common 128.5 acre tract owned by A. K. and Annie

Stewart. Schlapper bases her claim to a fee simple interest in the three neighboring tracts on

language in the deeds in the chain of title to her .416 acre tract. The parties do not dispute

Schlapper’s title to the .416 acre tract, but appellee Harbor Ventures asserts ownership to the three

neighboring tracts. Harbor Ventures claims that it owns the three tracts through a chain of

conveyances and that Schlapper possesses only an ingress/egress easement over the tracts to provide

access to Lake Travis.1 No other parties claim an ownership interest in the three disputed tracts.2


The Controversy

               The parties’ dispute over the tracts resulted from competing claims to use of the

property. Some time during or after 2003, Harbor Ventures began construction operations on the

       1
          The district court severed Harbor Ventures’s claim for declaratory relief regarding the
extent of the rights conveyed by the access easement and its related claim for permanent
injunctive relief. Those issues were tried separately, and the district court entered a default
judgment in favor of Harbor Ventures. This Court dismissed Schlapper’s appeal of
that final judgment for want of prosecution. See generally Schlapper v. Harbor Ventures,
No. 03-07-00246-CV (Tex. App.—Austin Nov. 14, 2007) (mem. op.), available at
http://www.3rdcoa.courts.state.tx.us/opinions/pdfOpinion.asp?OpinionID=16351.
       2
           Because the Stewarts had previously granted the Lower Colorado River Authority a
perpetual easement for the right to “inundate, submerge, and overflow” the 128.5 acre tract below
the 715 contour line, as described in the instrument recorded in volume 643, page 24 of the deed
records of Travis County (“the LCRA easement”), one of the three disputed tracts usually lies under
the waters of Lake Travis.

                                                 2
three tracts.3 Schlapper objected to their presence on the tracts and in 2005 filed suit against the

individual appellees asserting various causes of action, most based on her contention that she owns

all or part of the tracts on which the operations were being conducted. In her original petition,

Schlapper claimed to be “the owner in fee simple of a strip of an unimproved, original land . . . North

of, adjacent to and immediately below” her undisputed .416 acre tract, subject to the LCRA

easement. Harbor Ventures, asserting that it owned the tracts claimed by Schlapper, intervened

seeking to establish and quiet title, declaratory relief regarding the existence and extent of the rights

granted to Schlapper by the language in the 1944 deed to her predecessors conveying an

ingress/egress easement, temporary and permanent injunctions, and other relief.

                 In seven amended petitions,4 Schlapper claimed to own all or part of the three

disputed tracts, claiming at various times to own “part of a larger unimproved tract that is in

easement [sic] to LCRA,” “a part (a partition) of a 4.0 acre estate of land,” and “more than one-third

of the approximately 2.72 acres” across the road from her .416 acre tract, and alternately referring

to the claimed property as “my land,” “my easement,” “my conservation easement,” and “the

partition.” In her amended petitions, Schlapper also added Harbor Ventures, Flagship Marine, and

Shoreline Development as defendants. The district court struck Schlapper’s seventh amended



        3
          The record is not clear, but it appears that Harbor Ventures conducted operations that
included construction of marina equipment. It further appears that Harbor Ventures leased all or part
of the three disputed tracts to appellee Flagship Marine Corporation, which conducted barge
construction, and that Harbor Ventures and/or Flagship Marine engaged Shoreline Development to
perform work in connection with the construction. It also appears that appellees Rand Forest and
Buck Childers are principals in Harbor Ventures, appellee Mike Keuhl is a principal in Flagship
Marine, and Shoreline Development is a sole proprietorship owned by Forest.
        4
            The record does not contain the first, fourth, or fifth amended petitions.

                                                    3
petition as untimely filed, and the case was tried on Schlapper’s sixth amended petition, in which

she claimed to own the three disputed tracts directly across the road from her .416 acre tract and

asserted causes of action for suit to quiet title, slander of title, fraud, negligent misrepresentation,

nuisance, civil conspiracy, conversion, assault, title by limitations, and injunctive relief.


The Trial

               In a brief trial to the bench, the parties offered evidence and Schlapper testified.


               Schlapper’s Evidence

               Schlapper offered deeds in the chain of title to her undisputed .416 acre tract. The

two deeds she primarily relied on as proof of her ownership interest in the three disputed tracts were

the 1944 deed conveying the .416 acre tract to her predecessors in interest and the 1991 deed

conveying the same tract to Schlapper.


               The 1944 Deed

               The 1944 deed conveying the .416 acre tract to Schlapper’s predecessors in interest

described the tract as follows:


               . . . all that certain tract or parcel of land lying and being situated in Travis
       County, Texas, a part of the John McDonald Survey No. 102, and being part of a tract
       of land sold by F. J. Clifton and wife, Susan R. Clifton to A. K. Stewart and wife,
       Annie Stewart, by deed dated October 20, 1916 recorded in Book 307, pages
       386-387, of Travis County Deed Records, to which reference is here made; and the
       tract herein conveyed being more particularly described by metes and bounds as
       follows, to wit:
               BEGINNING at the N. E. corner of a tract of land sold by me this day to
       Herman Peavey and wife, Lois Peavy, for the N. W. corner of this tract. Thence
       S. 78 deg. 54 min. E. 85 ft. to an iron stake for the N. E. corner of this tract; Thence

                                                   4
       S. 28 deg. 15 min. W. 210.5 ft. to an iron stake for a corner of this tract; Thence
       N. 88 deg. 17 min. W. 91 ft. to an iron stake for corner of this tract; Thence
       N. 27 deg. 40 min. E. 230.9 ft. to the place of beginning. According to survey made
       by O.P. Schoolfield, Licensed State Land Surveyor, in September, 1944.

The deed also contains the following language:

               In connection with the grant in fee simple of the tract of land above described,
       it is understood and agreed that the grantors herein hereby give and grant unto the
       grantee, his heirs and assigns, a perpetual easement on and across the land lying
       immediately North and adjacent to the tract herein conveyed and between
       prolongations of the East and West boundary lines of the tract herein conveyed and
       between said tract of land and the contour line which 670 feet above mean sea level
       as established by the United States Geological Survey Bench Marks; said easement
       shall be for the purposes of ingress and egress from the tract of land herein conveyed
       to Lake Travis. The grantee, her heirs and assigns, shall have the right to construct
       roads and walkways, one or both or more of each, on and across said land and shall
       have the right to cut the underbrush and to trim the trees situated thereon, and to do
       any act or thing on said land which will in any wise beautify or improve the
       appearance of either the land across which said easement is granted or the tract of
       land above conveyed; and that the foregoing easement, restriction, covenant and
       agreements shall be deemed covenants running with the land [and] shall be binding
       upon the grantors herein, their heirs and assigns.


             This conveyance is subject to the reservations contained in easement granted
       to Lower Colorado River Authority.


               The 1991 Deed

               The 1991 deed conveying the tract to Schlapper contains the following provisions:


               This conveyance is made and accepted subject to any and all conditions,
       easements, covenants, restrictions and reservations, if any, relating to the herein
       described property; to the extent, and only to the extent, that the same may still be in
       force and effect, shown of record in the office of the County Clerk of Travis County,
       Texas.

       ...



                                                  5
              Grantor, for the consideration and subject to the reservations from and
       exceptions to conveyance and warranty, grants, sells, and conveys to Grantee the
       property, together with all and singular the rights and appurtenances thereto in any
       wise belonging, to have and hold it to Grantee, Grantee’s heirs, executors,
       administrators, successors, or assigns forever.


               Schlapper also offered a plat of the area, which the district court admitted for

demonstrative purposes only, a Federal Emergency Management Agency flood plain map, which

indicated the 715 contour line, photographs of the disputed tracts and of the construction activity,

and aerial views of the disputed tracts and surrounding area.

               Schlapper testified that the language in the 1944 deed to her predecessors granted her

an ownership interest in “80 acres” of the 128.5 acre tract, subject to the “flowage easement”

previously granted to the LCRA below the 715 contour line. Citing the language in the 1944 deed

referring to “all that certain tract,” she stated that the phrase refers to “the upper half of the

John McDonald survey. . . . That 80 acres.” Schlapper testified that when she purchased her tract,

she was told that she was also getting the property “in front” of her tract and that “the only way to

buy it” was to “buy the land that it’s attached to,” so she bought her tract and “that’s how [she has]

that land.” She further testified that ownership in the 80 acres was also granted to four other people

who purchased nearby tracts, creating joint ownership among her and her neighbors. She added that

she and her neighbors “had this property in front of them, each one down to the lake,” but since “you

can’t subdivide an easement,” they agreed that each one had a certain “spot.”

               Schlapper also testified that ownership in the 80 acres passed to her as an

“appurtenance—attached to the land in her deed,” so there is “no separate deed for it.” She denied

that she has an ingress/egress easement over the disputed tracts. She also stated that she had always

                                                  6
considered the 80 acres her land, that she had “a reputation on that land,” and that the deeds on

which Harbor Ventures relies are “invalid” and “all of a sudden appear[ed].” Regarding her other

claims, Schlapper testified that appellees had removed large, valuable “waterfall rocks” from “[her]

land” and had polluted it and destroyed vegetation.


               Harbor Ventures’s Evidence

               Harbor Ventures offered into evidence an abstract of title, deeds, and wills as

evidence of the chain of title to the three disputed tracts. Harbor Ventures first offered a 1919 deed

conveying the 128.5 acres to A. K. and Annie Stewart and family wills showing that the entire

128.5 acre tract passed by devise and descent from Stewart to his wife, then to their son, and then

to his three children, appellees Dorothy Stewart Uzell and Betty Stewart Hanson and their brother

Arthur Leonard Stewart, Jr. Harbor Ventures then offered deeds showing that Arthur Stewart, Jr.,

later conveyed his interest in the 128.5 acres to Uzell and Hanson, that in 1997 Uzell and Hanson

deeded one of the disputed tracts to Harbor Ventures, and that Harbor Ventures subsequently

conveyed that tract to Tamir Enterprises, Ltd., which conveyed it to William C. Davidson, Trustee,

in 2000. Harbor Ventures also offered deeds, deeds of trust, a security agreement, and an assignment

of lien showing that also in 2000, Uzell and Hanson conveyed the other two disputed tracts to

Davidson, who, in 2003, conveyed all three disputed tracts to Harbor Ventures, subject to a deed of

trust and security agreement in favor of Gordon M. Griffin, Trustee of the Griffin Family Trust,

which Griffin later assigned to appellee Robert M. Leonard.5


       5
         Schlapper filed suit against “Robert Leonard aka/dba Robert Stewart.” Leonard filed an
answer stating that his name is Robert M. Leonard and specifically denying that he is Robert Stewart,

                                                  7
               The Court’s Ruling

               Finding no evidence to support Schlapper’s causes of action, the district court entered

an interlocutory partial judgment in favor of appellees6 and awarded Harbor Ventures title to

two disputed tracts.7 The district court sua sponte ordered that a separate trial be conducted on

Harbor Ventures’s requests for declaratory judgment concerning the ingress/egress easement granted

to Schlapper by the language in the 1944 deed and for permanent injunctive relief.8 No party

requested findings of fact and conclusions of law, and the district court entered none. The district

court subsequently severed Harbor Ventures’s claims for declaratory and injunctive relief, and the

judgment in this matter became final. This appeal followed.9




transacts business as Robert Stewart, or is related to Robert Stewart.
       6
         The district court had previously dismissed all claims except the fraud claim against all the
individual defendants except Leonard. Schlapper subsequently added additional causes of action in
amended petitions. The interlocutory partial judgment ordered that Schlapper take nothing on all
causes of action not previously dismissed.
       7
           Although the district court found that Schlapper does not own the underwater tract, it did
not award title to that tract. The district court denied Schlapper’s motion to modify the judgment,
and title to the underwater tract is not at issue in this appeal.
       8
           The interlocutory judgment disposed of the remainder of the claims Harbor Ventures
asserted in its plea in intervention.
       9
                This Court has previously addressed several preliminary
procedural issues in this appeal.               See generally Schlapper v. Forest,
No. 03-06-00315-CV (Tex.App.—Austin Dec. 14, 2006) (mem. op.), available at
http://www.3rdcoa.courts.state.tx.us/opinions/HTMLopinion.asp?OpinionID=15487; Schlapper
v. Forest, No. 03-06-00315-CV (Tex. App.—Austin June 21, 2007) (mem. op.), available at
http://www.3rdcoa.courts.state.tx.us/opinions/HTMLopinion.asp?OpinionID=15974; Schlapper
v. Forest, No. 03-06-00315-CV (Tex. App.—Austin Sept. 5, 2007, order), available at
http://www.3rdcoa.courts.state.tx.us/opinions/HTMLopinion.asp?OpinionID=16233; Schlapper
v. Forest, 272 S.W.3d 676 (Tex. App.—Austin 2008, pet. denied).

                                                  8
                                              ANALYSIS

Deed Construction

                  In her first issue, Schlapper contends that the district court misconstrued and

misinterpreted the language of the deeds in her chain of title and failed to apply well-settled rules

of deed construction. A deed is subject to the same rules of interpretation and construction as a

contract. See Luckel v. White, 819 S.W.2d 459, 461-62 (Tex. 1991). The construction of an

unambiguous deed is a question of law, which we review de novo. Id. at 461. In conducting a

de novo review, we exercise our own judgment and give no deference to the trial court’s decision.

Quick v. City of Austin, 7 S.W.3d 109, 116 (Tex. 1998). The primary duty of a court when

construing an unambiguous deed is to ascertain the parties’ intent as expressed in the deed’s four

corners. Luckel, 819 S.W.2d at 461. In applying the “four corners” rule, we must not look at

isolated terms but are to consider the instrument as a whole and attempt to harmonize and give effect

to all provisions. Plainsman Trading Co. v. Crews, 898 S.W.2d 786, 789 (Tex. 1995). “We give

the language its plain, grammatical meaning unless doing so would clearly defeat the parties’

intentions.” Tana Oil & Gas Corp. v. Cernosek, 188 S.W.3d 354, 359 (Tex. App.—Austin

2006, no pet.).

                  Schlapper’s contention that the district court misconstrued the deeds is dependent on

her proposed interpretation of language in the 1944 deed conveying the .416 acre tract to her

predecessors in interest and in the 1991 deed conveying the same tract to her. From the 1944 deed,

Schlapper cites three provisions. First, she refers to the granting language and draws a distinction

between the terms “tract of land” and “tract herein conveyed.” According to Schlapper, “tract of



                                                    9
land” refers to the three disputed tracts, “tract herein conveyed” refers to the .416 acre tract, and the

use of the word “and” immediately before the metes and bounds description of the “tract herein

conveyed” means that the three disputed tracts were conveyed with the .416 tract. Schlapper further

relies on the language granting “a perpetual easement” across the disputed tracts, arguing that this

language conveys an ingress/egress easement to the grantor Stewarts rather than to the grantees who

were her predecessors in interest. In support of this contention, Schlapper notes that granting

language says “his” heirs and, since the grantees were female, the grant must necessarily be to

grantor A. K. Stewart. Finally, Schlapper relies on the clause that provides: “This conveyance is

subject to the reservations contained in easement granted to Lower Colorado River Authority.” She

contends that this language makes it clear that the grantors reserved only an easement and not a fee

simple interest in the three disputed tracts.

                In her 1991 deed, Schlapper points to the language conveying the property to her

“together with all . . . appurtenances thereto . . . .” Schlapper asserts that because the disputed tracts

abut her undisputed .416 acre tract, they are appurtenances attached to her tract, and she therefore

also owns them in fee simple, subject to the LCRA easement. She urges this Court to follow the

“strip and gore” doctrine, citing cases dealing with land abutting public roadways and railroad right

of way which apply that doctrine.

                The parties do not contend that the deeds in question are ambiguous, but they advance

conflicting interpretations. After reviewing the deeds and applying the rules of construction, we

agree that the deeds are, in relevant part, unambiguous.10 Turning first to the 1944 deed, we


        10
          The issue of any ambiguity in the language granting Schlapper an ingress/egress easement
over the disputed tracts is not before us, and we have not considered it.

                                                   10
conclude that the plain language of the deed does not support Schlapper’s reading of it. The deed

does not distinguish between the “tract of land” and “the tract herein conveyed.” Under the

unambiguous terms of the deed, they are one and the same. Nor does the word “and” indicate that

two tracts are conveyed. Giving it its ordinary, grammatical meaning, we conclude that the word

“and” is merely the conjunction introducing the metes and bounds description of the .416 acre tract

being conveyed. See Gym-N-I Playgrounds, Inc. v. Snider, 220 S.W.3d 905, 908-09 (Tex. 2007).

In addition, the plain language of the deed unambiguously conveys an ingress/egress easement to the

grantees. Striving to harmonize all parts of the deed, we conclude that to rely on the single use of

the word “his” to conclude otherwise contravenes the plain meaning of the deed as a whole. See

Plainsman Trading, 898 S.W.2d at 789.

               Likewise, we conclude that Schlapper’s proposed construction of the clause

conveying the tract “subject to” the LCRA easement is unconvincing. The phrase “subject to” limits

and defines the nature and extent of the estate conveyed but does not create affirmative rights.

Cockrell v. Texas Gulf Sulphur Co., 299 S.W.2d 672, 676 (Tex. 1956). Applying the plain meaning

of the term, we conclude that, in the 1944 deed, the term “subject to” merely provided notice to the

grantees of LCRA’s outstanding interest and does not indicate that the grantors conveyed their fee

simple interest in the three disputed tracts.

               We further conclude that the disputed tracts did not pass to Schlapper through the

1991 deed as an appurtenance to the undisputed .416 acre tract. For the courts to construe a deed

so as to convey an adjacent tract as an appurtenance, the appurtenant tract must be smaller than the

tract conveyed and of no benefit or importance to the grantor. Angelo v. Biscamp, 441 S.W.2d 524,



                                                11
526-27 (Tex. 1969).        Because the “strip and gore” doctrine applies only when it is

unclear whether the deed conveys the strip at issue, Anderson v. Shaw, No. 03-08-00352-CV,

2010 Tex. App. LEXIS 4578, at *20 (Tex. App.—Austin June 18, 2010, no pet.) (mem. op.), and

because we conclude that the 1991 deed unambiguously conveys to Schlapper only the undisputed

.416 acre tract, the doctrine is inapplicable here.

                Because the plain language of the deeds clearly conveyed to Schlapper only the

.416 acre tract and not a fee simple interest in the disputed tracts, we conclude that the district court

did not misconstrue the deeds or misapply the rules of deed construction. We overrule Schlapper’s

first issue.


Severance

                In her second issue, Schlapper asserts that the district court erred in severing Harbor

Ventures’s claim for declaratory relief regarding the extent of the rights granted to Schlapper by

the language in the 1944 deed conveying an ingress/egress easement, and its related claim for

injunctive relief.

                Rule 41 of the Texas Rules of Civil Procedure provides that “[a]ny claim against a

party may be severed and proceeded with separately.” Tex. R. Civ. P. 41. Severance of claims under

Rule 41 rests within the sound discretion of the trial court. Liberty Nat’l Fire Ins. Co. v. Akin,

927 S.W.2d 627, 629 (Tex. 1996). A trial court properly exercises its discretion in severing claims

if (1) the controversy involves more than one cause of action, (2) the severed claim is one that would

be the proper subject of a lawsuit if independently asserted, and (3) the severed claim is not so

interwoven with the remaining action that they involve the same facts and issues. F.F.P. Operating


                                                   12
Partners v. Duenez, 237 S.W.3d 680, 693 (Tex. 2007). We will not reverse a trial court’s decision

to sever claims absent an abuse of discretion. Id. A trial court commits an abuse of discretion when

it acts “without reference to any guiding rules and principles.” Downer v. Aquamarine Operators,

Inc., 701 S.W.2d 238, 241-42 (Tex. 1985).

                After reviewing the record, we conclude that the district court’s severance of Harbor

Ventures’s claims met the standards of Rule 41of the Texas Rules of Civil Procedure. See

Tex. R. Civ. P. 41. The pleadings clearly establish that the controversy involved two or more

separate and distinct causes of action, each of which could be properly tried if asserted

independently. See Coalition of Cities for Affordable Util. Rates v. Public Util. Comm’n of Tex.,

798 S.W.2d 560, 564 (Tex. 1990). The record further shows that the severed claims are not so

interwoven with the remaining action that they involve the same facts and issues. The issues before

us are ownership of the disputed tracts and Schlapper’s derivative causes of action. The severed

issues concerned the extent of the rights afforded Schlapper under the access easement over those

tracts. The matter before us and the severed matters therefore involve different factual and legal

issues, and “the severance did not result in duplicitous trials of interwoven or identical issues

which might make severance inappropriate.” McGuire v. Commercial Union Ins. Co. of N. Y.,

431 S.W.2d 347, 351 (Tex. 1968).11 Because we conclude that the district court did not abuse its




        11
            Schlapper argues that the rule that a court should construe the language of the deeds as a
whole precluded severance. While Schlapper correctly states the rule of construction, the intent of
the rule is to ensure that a court does not look at terms in isolation and gives effect to all parts of the
conveyance. Plainsman Trading Co. v. Crews, 898 S.W.2d 786, 789 (Tex. 1995). On the record
before us, we cannot conclude that the order granting severance prevented the district court’s proper
application of this rule of construction.

                                                    13
discretion in severing Harbor Ventures’s claims for declaratory and injunctive relief, we overrule

Schlapper’s second issue.12


Legal and Factual Sufficiency

               We construe Schlapper’s third issue as a challenge to the legal and factual sufficiency

of the evidence. When a trial court does not issue findings of fact and conclusions of law, we imply

all findings necessary to support the judgment. Sixth RMA Partners v. Sibley, 111 S.W.3d 46, 52

(Tex. 2003). When the appellate record includes the reporter’s and clerk’s records, as in this case,

the trial court’s findings, express or implied, are not conclusive and may be challenged on appeal

for evidentiary sufficiency.    Id.   We review a trial court’s findings of fact for legal and

factual sufficiency of the evidence by the same standards applied to a jury verdict. Ortiz v. Jones,

917 S.W.2d 770, 772 (Tex. 1996). We review a trial court’s conclusions of law de novo and will

uphold the conclusions if the judgment can be sustained on any legal theory supported by the

evidence. BMC Software Belgium, N.V. v. Marchand, 83 S.W.3d 789, 794 (Tex. 2002). Although

a trial court’s conclusions of law may not be challenged for factual sufficiency, we may review the

legal conclusions drawn from the facts to determine whether the conclusions are correct. Id.

               In reviewing the legal sufficiency of the evidence, we view the evidence in the light

most favorable to the judgment, crediting favorable evidence if a reasonable fact finder could, and

disregarding contrary evidence unless a reasonable fact finder could not. City of Keller v. Wilson,


       12
          Even if we were to conclude that the order of severance was issued in error, there would
be no practical effect to reversing it since final judgment has been entered and all appeals exhausted
on the severed claims, and on the non-severed claims, final judgment has been entered and is
under review in this appeal. See Barnes v. University Fed. Credit Union, No. 03-09-00003-CV,
2010 Tex. App. LEXIS 4069, at *12 (Tex. App.—Austin May 27, 2010, no pet.) (mem. op.).

                                                 14
168 S.W.3d 802, 807 (Tex. 2005). The test is “whether the evidence at trial would enable reasonable

and fair-minded people to reach the [judgment] under review.” Id. at 827. In reviewing factual

sufficiency of the evidence, we consider and weigh all of the evidence in the record, and we may

overturn a judgment only if it is so against the great weight and preponderance of the evidence as

to be clearly wrong and manifestly unjust. Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986).

               In support of her evidentiary sufficiency arguments, Schlapper urges three grounds:

(1) appellees disclaimed all the land she claims to own and are liable to Schlapper for trespass;

(2) Flagship Marine and Shoreline Development appeared but failed to answer and admitted trespass;

and (3) Harbor Ventures failed to show right, title, or interest in the disputed tracts and lacked

standing to intervene.

               Schlapper first states that “[d]efendants disclaimed all land and asked to be dismissed

from the title causes,”13 and asserts that the district court should have found that Schlapper is the

owner of the disputed property and that the defendants were liable to her for damages for trespass.

The record does not support Schlapper’s contentions. Only the individual defendants filed pleadings

disclaiming ownership of any of the disputed property, and the record shows that Harbor Ventures

offered evidence that established its chain of title and ownership to the three disputed tracts,

precluding any recovery by Schlapper for trespass on those tracts. See Coastal Oil & Gas Corp.

v. Garza Energy Trust, 268 S.W.3d 1, 9 (Tex. 2008) (“‘[T]he gist of an action of trespass to realty

is the injury to the right of possession.’”) (quoting Pentagon Enters. v. Southwestern Bell Tel. Co.,

540 S.W.2d 477, 478 (Tex. Civ. App.—Houston [14th Dist.] 1976, writ ref’d n.r.e.)).


       13
           The record contains an order granting in part the motion to dismiss filed by Forest,
Childers, Uzell, Hanson, and Kuehl but does not contain the motion itself.

                                                 15
                Schlapper also maintains that Flagship Marine and Shoreline Development were

“properly served” but “defaulted and admitted the trespass.” Schlapper failed to raise this issue in

the district court and proceeded to trial against Flagship Marine and Shoreline Development.

Therefore, Schlapper has waived the right to assert this argument on appeal. See Wal-Mart Stores,

Inc. v. McKenzie, 997 S.W.2d 278, 280 (Tex. 1999) (per curiam). Even if she had not waived

the issue, however, the record shows that Flagship Marine and Shoreline Development

appeared, announced ready and participated in the trial by and through their attorney. “‘Traditionally

any sort of appearance will defeat a default.’”           Fowler v. Epps, No. 03-08-00055-CV,

2010 Tex. App. LEXIS 1027, at *14 (Tex. App.—Austin Feb. 10, 2010, pet. filed) (mem. op.)

(quoting Hock v. Salaices, 982 S.W.2d 591, 593 (Tex. App.—San Antonio 1998, no pet.)). We

conclude that the parties’ participation at trial precluded default. Moreover, because we conclude

that Harbor Ventures offered evidence that proves it holds title to the three disputed tracts, Schlapper

is not entitled to damages for trespass. See Coastal Oil & Gas, 268 S.W.3d at 10.

                Schlapper next claims that the deeds relied on by Harbor Ventures are fraudulent, that

Uzell and Hanson had no title to convey to Harbor Ventures, and that Harbor Ventures lacked

standing. Because we conclude that Harbor Ventures offered evidence establishing its chain of title

and ownership to the three disputed tracts, including the transfer of title to their predecessors in

interest, Uzell and Hanson, Harbor Ventures had standing, as owner of the three disputed tracts,

to intervene to assert its ownership rights. See Tex. Bus. Orgs. Code Ann. § 2.101(1), (3) (West

Pamph. 2009).




                                                  16
                Based on the record before us, we conclude that the evidence was sufficient to allow

reasonable and fair-minded people to reach the judgment reached by the district court. See City of

Keller, 168 S.W.3d at 827. We therefore hold that the evidence was legally sufficient to support the

district court’s judgment. In addition, after reviewing all of the evidence in the record, we cannot

say that the district court’s judgment is so against the great weight and preponderance of the evidence

as to be clearly wrong and manifestly unjust. See Cain, 709 S.W.2d at 176. We therefore hold that

the evidence was factually sufficient to support the district court’s judgment.14 We overrule

Schlapper’s third issue.


Attorney’s Fees and Costs

                In her fourth issue, Schlapper claims that the district court erred in denying her

attorney’s fees and costs. An award of attorney’s fees must be based on some statutory or

contractual authority. New Amsterdam Cas. Co. v. Texas Indus., Inc., 414 S.W.2d 914, 915 (Tex.

1967); Tex. Civ. Prac. & Rem. Code Ann. § 38.001 (West 2008). When a statute provides that a

trial court “may” award attorney’s fees, such an award is discretionary, and we review the award

under an abuse of discretion standard. Bocquet v. Herring, 972 S.W.2d 19, 20-21 (Tex. 1998).

Similarly, we review an award of costs to the prevailing party under Rule 131 of the Texas Rules of




        14
            Although Schlapper claims in her third issue that the district court erred in entering a
judgment against her on “all” causes of action, in her briefing, Schlapper addresses only those issues
related to her title, trespass, and fraud causes of action and her request for attorney’s fees. Schlapper
also asserted causes of action for negligent misrepresentation, nuisance, civil conspiracy, conversion,
assault, and injunctive relief. After reviewing the record, we conclude that the evidence was legally
and factually sufficient to support the district court’s judgment on these additional causes of action.

                                                   17
Civil Procedure under an abuse of discretion standard. See Furr’s Supermarkets, Inc. v. Bethune,

53 S.W.3d 375, 376 (Tex. 2001).

                On appeal, Schlapper does not assert a specific basis to support an award of attorney’s

fees. At trial, she sought attorney’s fees under Chapters 16 and 37 of the Texas Civil Practice and

Remedies Code. Because the record shows that Schlapper was not the prevailing party, we conclude

that the district court did not abuse its discretion in denying Schlapper’s request for attorney’s fees

under section 16.034. See Tex. Civ. Prac. & Rem. Code Ann. § 16.034 (West Supp. 2009).15

Further, because the district court severed Harbor Ventures’s claim for declaratory relief, leaving no

claim for declaratory relief before it in this matter, section 37.009 is not applicable, and we conclude

that the district court did not abuse its discretion in failing to award Schlapper attorney’s fees under

that section. See id. § 37.009 (West 2008).

                Schlapper contends that the district court also erred in failing to award her costs under

Rule 799 of the Texas Rules of Civil Procedure, which governs judgments by default in trespass to

try title cases. Tex. R. Civ. P. 799. Because no default judgment was entered in this case, Rule

799 is not applicable, and the district court did not abuse its discretion by failing to award Schlapper

costs under that rule. Because Schlapper did not successfully prosecute her action, we further

conclude that she is not entitled to costs under Rule 131, and the district court did not abuse its

discretion in denying her request for costs. See Cysco Enters. v. Hardeman, No. 03-02-00230-CV,

2002 Tex. App. LEXIS 8955, at *18-19 (Tex. App.—Austin Dec. 19, 2002, no pet.) (not designated

for publication). We overrule Schlapper’s fourth issue.


       15
          Although this statute was amended in 2009, the amendment does not apply here. See
Act of June 19, 2009, 81st Leg., R.S., ch. 901, 2009 Tex. Gen. Laws 2431.

                                                   18
                                         CONCLUSION

               Having overruled all of Schlapper’s issues, we affirm the district court’s judgment.16



                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Pemberton, and Waldrop

Affirmed

Filed: August 24, 2010




       16
           Schlapper has filed three motions which are pending before this Court: (1) Verified
Motion to Suspend Rules and Make a preliminary Ruling: Expedite: and Motion for Injunctive
Relief and Sanctions in Monetary Relief; (2) Verified Motion for Extraordinary Relief, Verified
Motion to Suspend Appellate Rules, Verified Motion for Injunction, Verified Motion for Preliminary
Opinion, Verified Motion to Expedite as Urgent, Verified Motion to Extend Time; and (3)
Appellant’s Verified Motion to Expedite Appeal. We deny these motions.

                                                19